Title: John Quincy Adams and Thomas Boylston Adams to Catherine Nuth Johnson, 13 July 1798
From: Adams, John Quincy,Adams, Thomas Boylston
To: Johnson, Catherine Nuth


          
            
              Dear Madam.
              Berlin 13 July 1798
            
            I hope the enclosed letter from my dear Louisa, will be more fortunate in its passage than those which she wrote you from Hamburg, and upon her recovery from illness after her arrival here. Several of our Letters have failed and it gives us much pain to find that those which we wrote to you, were particularly among the unsuccessful number.— I hope however that even before this you have the evidence under the own hand of your beloved daughter that she is in good health, and as well satisfied as she can be in a strange country, with an ocean rolling between her—and almost all her dearest friends and relations.— Since her recovery she has formed some agreeable and valuable acquaintances here, and wherever she has been seen she has been invariably loved and admired
            Since writing the enclosed she has received a letter of 26. May from her kind and affectionate father to whom I beg to be cordially remembered, and to whom I feel warmly grateful for his remembrance of me.— I hope he will find his affairs at home growing more pleasant and satisfactory as he advances with them
            I suppose by the time when this arrives it will be in season to give joy to Nancy to whom the warmest friendship can only wish that she may be as happy as she deserves. Caroline, I dare say will soon follow the example, and will alike participate in our most ardent wishes and prayers for her happiness. To them, and to all the rest of the family I beg to be affectionately remembered, and am, Dear Madam, your very sincere friend, and / hble: Servt:
            
              John Q. Adams.
            
          
          
            A young gentleman, who feels himself highly flattered by the kind remembrance, which he has been told is contained in a letter from a certain lady to her daughter, cannot refuse himself the satisfaction of expressing his best acknowledgments for it. He retains a lively sense of gratitude for the many marks of kindness & hospitality heretofore experienced from the same source, and hopes that the period is not far distant, which will place in his power an opportunity of giving confirming by a verbal assurance, his respectful attachment & esteem for the Lady & her amiable family, to each of whom he presents his best regards.
            
              T. B Adams.
            
          
         